Citation Nr: 0125556	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  95-42 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
nephrolithiasis with prostatic hypertrophy, currently 
separately evaluated as 30 percent disabling for 
nephrolithiasis and 40 percent disabling for prostatic 
hypertrophy.

2.  Entitlement to an increased disability rating for 
sinusitis, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased disability rating for 
osteophytes at L5-S1 and disc bulges at L3-4, currently 
evaluated as 40 percent disabling.

4.  Entitlement to a compensable evaluation for seborrheic 
keratosis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1972 to 
September 1992.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in December 1998 from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  At that time, the issues before the 
Board included entitlement to service connection for nasal 
septum deviation.  The RO granted that claim in a June 2000 
rating decision.  That decision constituted a full award of 
that benefit sought on appeal.  Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997).  For this reason, the Board 
does not have jurisdiction over this claim.  


FINDINGS OF FACT

1.  The appellant withdrew his appeal of the issues of 
entitlement to increased ratings for nephrolithiasis, 
prostatic hypertrophy, sinusitis, and lumbar spine 
disability.

2.  The appellant's seborrheic keratosis is manifested by 
slight impairment, and is not shown to produce disfigurement, 
repeated ulceration, tenderness and pain on objective 
demonstration, limitation of function, or exfoliation, 
exudation or itching of an exposed surface or extensive area.  



CONCLUSIONS OF LAW

1.  The appellant having withdrawn his appeals, the Board has 
no jurisdiction to consider claims of entitlement to higher 
evaluations for nephrolithiasis, prostatic hypertrophy, 
sinusitis, or lumbar spine disability.  38 C.F.R. § 20.204 
(2001).

2.  The criteria for a compensable evaluation for seborrheic 
keratosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.118, Diagnostic Codes 
7800 and 7803 to 7806 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Appeals Withdrawn

The veteran had perfected appeals with respect to claims for 
increased rating for nephrolithiasis with prostatic 
hypertrophy, for sinusitis, and for osteophytes at L5-S1 and 
disc bulges at L3-4 and L4-5.

With respect to the claim for an increased evaluation for 
nephrolithiasis with prostatic hypertrophy, the RO in a June 
2000 rating decision separated the rating into a 30 percent 
evaluation for nephrolithiasis and a 40 percent evaluation 
for prostatic hypertrophy.  The appellant in an August 2000 
statement indicated that he agreed with these actions and 
that he withdrew this appeal.  

In claims for higher evaluation, VA must consider and discuss 
disability severity with reference to at least the next-
higher disability rating provided for in VA regulations with 
respect to that disability.  The claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded, unless 
the appellant clearly expresses an intent to limit the 
appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993); Shoemaker 
v. Derwinski, 3 Vet. App. 248, 253 (1992).  However, a 
claimant may expressly limit his claim, or may, as here, 
withdraw an appeal in writing before the Board renders a 
final determination.  38 C.F.R. § 20.204 (2001).  The 
claimant has clearly withdrawn his appeal of this issue, and 
there is no remaining issue for the Board to address.

Thus, the Board does not have jurisdiction over an appeal 
concerning nephro-lithiasis and prostatic hypertrophy.  

As for the claim for an increased evaluation for sinusitis, 
the RO in the June 2000 rating decision increased the 
evaluation to 30 percent disabling, and increased it again to 
50 percent disabling in an August 2001 rating decision.  In 
August 2001 statements, the appellant reported that he agreed 
with the 50 percent evaluation and that he withdrew his 
appeal.  Thus, the Board does not have jurisdiction over an 
appeal concerning sinusitis.  See 38 C.F.R. § 20.204. 

With respect to the claim for an increased evaluation for 
osteophytes at L5-S1 and disc bulges at L3-4 and L4-5, the RO 
in the June 2000 rating decision increased the evaluation to 
40 percent effective in April 1999.  The appellant, in an 
August 2000 statement, noted that he agreed with the 40 
percent evaluation and that he withdrew his appeal for a 
further increased evaluation, but that he sought an earlier 
effective date for the 40 percent evaluation.  In an August 
2000 rating decision, the RO granted an earlier effective 
date in January 1994 as sought by the appellant.  In October 
and December 2000 statements, the appellant stated that he 
was satisfied with this action.  Thus, the Board does not 
have jurisdiction over an appeal concerning the low back 
disability.  See 38 C.F.R. § 20.204. 


II.  Factual Background

During his service, the appellant was treated several times 
for skin rashes.  In April 1986, he was diagnosed with 
eczema.  In July 1992, he was diagnosed with contact 
dermatitis identified as poison ivy of the right arm and 
face.  In August 1992, he was diagnosed with seborrheic 
keratosis on the right cheek and the left temple.  This scaly 
rash was treated with kerato-surgery.  Based on this 
evidence, the RO in a November 1992 rating decision granted 
service connection for seborrheic keratosis at a 
noncompensable rating.  

In a September 1996 statement, the appellant filed a claim 
for a compensable evaluation for the disability.  

VA examination in November 1996 showed that the appellant 
reported a 10 to 12 year history of erythematous eruption 
developing in the sideburn areas of his face, which 
occasionally developed crusting.  The eruption occurred 
during summer.  The appellant also reported an eruption 
resembling red dots on his forearm in the summer, intense 
pruritus of the lesions that developed on his forearms, and 
mild pruritus in the sideburn areas.  Examination revealed 
very mild telangiectasia in the sideburn areas, no epidermal 
change, no lesions on the forearms, and no other lesions 
present.  The examiner's diagnosis indicated that the 
appellant gave a history consistent with polymorphous light 
eruption affecting the forearms.  A photo allergic drug 
reaction would also be a possibility, but the appellant 
denied having been on systemic medications concurrently with 
the eruption.  The examiner noted that he advised the 
appellant to use sunscreen to minimize eruption in the future 
and to return for biopsy and reevaluation the next summer if 
the eruptions should recur.  

The records from the Birmingham and Huntsville VA Medical 
Centers, which were received in February and May 1999, 
included a June 1995 VA clinical record showing dermatitis of 
the temple with erythema and no scaling, an April 1996 
VA clinical record showing a lesion below the right eye, and 
a September 1996 VA clinical record indicating that the 
appellant had a rash on the temple.  

VA examination in April 1999 indicated that the appellant 
reported a history of pruritic rash over his arms and legs 
correlated to within 24 hours of sun exposure, which would 
resolve within one week if he stayed out from the sun.  He 
also reported pruritic rashes on his face in tender, red, 
scaly areas that have been treated with liquid nitrogen and 
sunscreen.  Examination revealed the scalp to be clear, with 
a few erythematous, crusted, keratotic papules of the 
temporal region and two healing keratoses over the left nose 
and right ear.  The examiner opined that these had been 
recently treated.  Over the arms, there were small, scattered 
erythematous papules with no scale, numbering approximately 
six to eight lesions.  There was no ulceration, exfoliation, 
or crusting, and no associated systemic or nervous 
manifestations.  The diagnoses included lupus erythematosus 
and actinic keratosis, which the examiner noted in the May 
2001 addendum were separate entities.   


III.  Legal Analysis

A.  Duty to Notify and Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The veteran's claim is one for increased evaluations, and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for the benefit.  38 U.S.C.A. § 5102 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, with notice of required information 
and evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO has 
informed the veteran by letters dated in December 1998 and 
inAugust 2000 of the information and evidence required to 
substantiate the claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
the December 1998 remand, the Board directed that the RO 
request copies of post-May 1994 VA clinical records from the 
Birmingham and Huntsville VA Medical Centers.  Records from 
these facilities were received in February 1999, May 1999, 
and August 2001.  The appellant has not informed VA of any 
other sources of treatment for his service-connected skin 
disorder.  VA has undertaken reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO has accorded the veteran 
dermatologic examinations iin November 1996 and April 1999, 
the latter of which was supplemented by a May 2001 
examination addendum.

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

B.  Evaluation of Disability

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. pt. 4 (2001).  
If the preponderance of the evidence is in favor of the 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established, the 
appellant's disagreement with an assigned rating is a new 
claim for increase based on facts different from a prior 
final claim.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  
See Proscelle, 2 Vet. App. at 631-32 (in a claim for 
increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2 (2001); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disability is currently assigned a noncompensable 
evaluation pursuant to the criteria of Diagnostic Code 7817 
for dermatitis exfoliativa, which is rated as scars, 
disfigurement, etc., or on the extent of constitutional 
symptoms and physical impairment.  38 C.F.R. § 4.118 (2001).  
The criteria that are potentially applicable to evaluate the 
severity of the disability are set forth at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 and 7803 to 7806 (2001).  

Diagnostic Code 7800, for scars, disfiguring, head, face or 
neck, provides for a noncompensable evaluation for slight 
impairment, a 10 percent evaluation for moderate impairment 
that is disfiguring, a 30 percent evaluation for severe 
impairment, especially if it is producing a marked and 
unsightly deformity of eyelids, lips, or auricles, and a 50 
percent evaluation for complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  When in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118 (2001).  

The evidence summarized below does not include any indication 
that the seborrheic keratosis is disfiguring as required for 
a compensable evaluation.  The June 1995 VA clinical record 
noted erythema without scaling on the temple, the April 
1996 VA clinical record reported a lesion below the right 
eye, and the September 1996 VA clinical record showed a rash 
on the temple.  None of these records described the lesions 
as disfiguring.  The November 1996 VA examination noted 
summer-time outbreaks on exposed areas of the arms, legs, and 
face, with very mild lesions on the sideburn areas.  There 
was no discussion of any disfigurement.  The April 1999 VA 
examination noted a few lesions on the temple, left nose, 
arms, and ears, but was silent as to any disfigurement.  
These findings consistently showed the lesions productive of 
not more than slight impairment and were silent as to any 
indication of disfigurement, thereby precluding a compensable 
evaluation under the criteria of Diagnostic Code 7800. 

A 10 percent evaluation may be assigned under Diagnostic Code 
7803 for superficial and poorly nourished scars with repeated 
ulceration or under Diagnostic Code 7804 for superficial 
scars that are tender and painful on objective demonstration, 
even though the location may be on tip of finger or toe, and 
the rating may exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118 (2001).  The June 1995 VA 
clinical record, the April and September 1996 VA clinical 
records, and the November 1996 VA examination indicated that 
there were lesions on the temple, arms, legs, and below the 
right eye, but none of these documents revealed any 
suggestion of impairment comparable to superficial and poorly 
nourished scars or to repeated ulceration, and there was no 
report of tenderness or pain on objective demonstration.  The 
April 1999 VA examination similarly was silent as to any 
indication of findings comparable to superficial or poorly 
nourished scars or to tenderness or pain on objective 
demonstration.  That examination also specifically recorded 
that there was no evidence of ulceration.  In the absence of 
evidence showing superficial and poorly nourished scars with 
repeated ulceration or tenderness and pain on objective 
demonstration, a compensable evaluation is precluded under 
the criteria of Diagnostic Codes 7803 and 7804.  

The disability may also be evaluated under Diagnostic Code 
7805 for other scars, which are rated on limitation of 
function of part affected.  38 C.F.R. § 4.118 (2001).  The 
evidence has shown that the lesions complained of by the 
appellant were located on the arms, legs, face, and head.  
There is no indication from the evidence that there was any 
impairment of the function of the arms, legs, face, or head.  
As such, a compensable evaluation is precluded under 
Diagnostic Code 7805.  

The criteria for Diagnostic Code 7806 for eczema provide for 
a noncompensable evaluation for eczema with slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation may be 
assigned for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent evaluation may be assigned for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation may be assigned for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118 (2001).  

The June 1995 VA clinical record revealed dermatitis of the 
temple with erythema and no scaling, the April 1996 VA 
clinical record described a lesion below the right eye, and 
the September 1996 VA clinical record noted a rash on the 
temple.  None, though, indicated exfoliation, exudation, or 
itching on an exposed surface or extensive area as required 
for a 10 percent evaluation.  The November 1996 
VA examination found very mild telangiectasia in the sideburn 
areas, no epidermal change, no lesions on the forearms, and 
no other lesions present, which was treatable with sunscreen 
and management of his sun exposure.  It did not indicate, 
even by way of the appellant's complaints and history of the 
disability, that there was any exfoliation, exudation, or 
itching of an exposed surface or extensive area as required 
for a 10 percent evaluation.  The April 1999 VA examination 
revealed a clear scalp; few erythematous, crusted, and 
keratotic papules of the temporal region; two healing 
keratosis over the left nose and right ear; and approximately 
six to eight small, scattered erythematous papules over the 
arms with no scale.  The examiner specifically indicated that 
there was no exfoliation, or crusting, and was silent as to 
any exudation or itching of an exposed surface or extensive 
area.  Moreover, the examiner also noted that there were no 
associated systemic or nervous manifestations, which 
precludes assignment of a 10 percent or higher evaluation.  

The preponderance of the evidence is against the claim for a 
compensable evaluation for seborrheic keratosis, and the 
appeal must be denied.  Because the preponderance of the 
evidence is against the claim, there is no benefit of any 
doubt to be applied in the appellant's favor.  See 38 
U.S.C.A. § 5107(b) (West Supp. 2001).  


ORDER

A compensable evaluation for seborrheic keratosis is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

